Title: From Thomas Jefferson to Steuben, 14 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond April 14. 1781.

As so much of the subject of Colo. Davies’s letter as relates to the conduct of the Continental Issuing Commissary General in this  State lies within your powers of reformation altogether, I take the Liberty of handing on the letter to you. It is very interesting to us that the provisions issued for Continental use be issued to persons authorized to give proper vouchers for debiting the Continent, and we entertain no doubt but that you will be so kind as to have this branch of business so arranged. In the mean time it might have an ill effect to stop the issues at so early a day as the one proposed as within that space it might not perhaps be practicable to have the necessary arrangements made.
I also inclose you Copies of Letters just come to hand from the President of Congress. I wish this intelligence may not stop the Pennsylvania line and leave General Greene to depend still on this State and Maryland alone. As to ourselves it is our wish to act on the defensive only in this State, and not to stop a single regular till General Greene should be made sufficiently superior to his enemy.
I have the honor to be with great respect Sir Your mo: ob. Servt.,

Th: Jefferson


P.S. I think in conversation you mentioned that you should store the spare arms and military stores from Genl. Muhlenberg’s camp at Pr. George Court house. As the depredations of the enemy on Patowmac have stopped a considerable part of the militia we had relied on to reinforce Genl. Muhlenberg so that we are obliged to call on other counties he will probably continue some time too weak to oppose the enemy. This seems to render it essential that the stores above-mentioned be withdrawn out of their reach. Pr. George Court house being but four miles from the river, I submit to you whether, on the prospect of our reinforcements being tardy, a more interior situation would not be better.

